PER CURIAM.
Following the denial of their motions to disqualify Judge Jean Johnson from presiding over their respective cases, Jason Phitides and Philip C. Jarrett, Jr., petition this court for prohibition relief. We have consolidated these cases for purposes of review, and conclude that disqualification is warranted under the circumstances. See Livingston v. State, 441 So.2d 1083 (Fla.l983)(a judge may be disqualified due to prejudice or hostility toward a party’s counsel). Accordingly, the petitions for writs of prohibition are granted. We direct Judge Johnson to enter orders of disqualification and request that the Chief Circuit Judge assign a new judge to each of the cases below.
PETITIONS GRANTED.
MINER, BENTON and BROWNING, JJ., concur.